                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            RENA LANE VANLENGEN,
                                   7                                                         Case No. 18-cv-00566-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                         ORDER GRANTING MOTIONS FOR
                                   9                                                         ATTORNEYS’ FEES UNDER THE
                                            COMMISSIONER OF SOCIAL                           EQUAL ACCESS TO JUSTICE ACT
                                  10        SECURITY,                                        AND SECTION 406(B)(1) OF THE
                                                                                             SOCIAL SECURITY ACT
                                  11                    Defendant.
                                                                                             Re: Dkt. Nos. 29, 31
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff Rena VanLengen brought this action seeking review of the final decision of

                                  15   Defendant Andrew M. Saul, Commissioner of the Social Security Administration (the

                                  16   “Commissioner”) denying her applications for Supplemental Security Income (“SSI”) benefits

                                  17   under Title XVI of the Social Security Act. In its July 3, 2019 Order, the Court reversed the

                                  18   decision of the Commissioner and remanded for award of benefits. Plaintiff now brings two fee
                                  19   motions, seeking an award of attorneys’ fees under the Equal Access to Justice Act (“the EAJA

                                  20   Motion”) and under 42 U.S.C. § 406(b) of the Social Security Act (“the 406(b) Motion”). The

                                  21   Commissioner has not opposed the EAJA Motion; in its response to the 406(b) Motion it states

                                  22   that it does not object to Plaintiff’s request for fees under Section 406(b) so long as these fees are

                                  23   offset by any fees awarded under the EAJA. For the reasons stated below, the Court GRANTS

                                  24   both motions.1

                                  25

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                       II.    ANALYSIS
                                   1
                                              A.    Legal Standards
                                   2
                                              The scheme established by Congress for attorney fee awards in cases involving social
                                   3
                                       security claims is described by the Supreme Court as follows:
                                   4
                                                      Fees for representation of individuals claiming Social Security old-
                                   5                  age, survivor, or disability benefits, both at the administrative level
                                                      and in court, are governed by prescriptions Congress originated in
                                   6                  1965. Social Security Amendments of 1965, 79 Stat. 403, as
                                                      amended, 42 U.S.C. § 406. . . . The statute deals with the
                                   7                  administrative and judicial review stages discretely: § 406(a) governs
                                                      fees for representation in administrative proceedings; § 406(b)
                                   8                  controls fees for representation in court. See also 20 CFR
                                                      § 404.1728(a) (2001).
                                   9
                                       Gisbrecht v. Barnhart, 535 U.S. 789, 793–94 (2002). 42 U.S.C. § 406(b) provides, in relevant
                                  10
                                       part, that “[w]henever a court renders a judgment favorable to a claimant under this subchapter
                                  11
                                       who was represented before the court by an attorney, the court may determine and allow as part of
                                  12
Northern District of California




                                       its judgment a reasonable fee for such representation, not in excess of 25 percent of the total of the
 United States District Court




                                  13
                                       past-due benefits to which the claimant is entitled by reason of such judgment, and the
                                  14
                                       Commissioner of Social Security may . . . certify the amount of such fee for payment to such
                                  15
                                       attorney out of, and not in addition to, the amount of such past-due benefits.” 42 U.S.C. § 406(b).
                                  16
                                              In addition to the fees permitted under § 406(b), the EAJA, enacted in 1980, allows a party
                                  17
                                       who prevails against the United States in court, including a successful Social Security benefits
                                  18
                                       claimant, to receive an award of fees payable by the United States if the Government’s position in
                                  19
                                       the litigation was not “substantially justified.” Gisbrecht, 535 U.S. at 796 (citing 28 U.S.C. §
                                  20
                                       2412(d)(1)(A)). The burden of proving the substantial justification exception to the mandatory
                                  21
                                       award of fees under the EAJA lies with the government. Love v. Reilly, 924 F.2d 1492, 1495 (9th
                                  22
                                       Cir. 1991). In contrast to fees awarded under § 406(b), EAJA fees are based on the “time
                                  23
                                       expended” and the attorney’s “[hourly] rate.” 28 U.S.C. § 2412(d)(1)(B). In Gisbrecht, the
                                  24
                                       Supreme Court explained that “Congress harmonized fees payable by the Government under
                                  25
                                       EAJA with fees payable under § 406(b) out of the claimant’s past-due Social Security benefits in
                                  26
                                       this manner: Fee awards may be made under both prescriptions, but the claimant’s attorney must
                                  27
                                       ‘refun[d] to the claimant the amount of the smaller fee.’” Gisbrecht, 535 U.S. at 796 (quoting Act
                                  28
                                                                                         2
                                   1   of Aug. 5, 1985, Pub. L. No. 99–80, § 3, 99 Stat. 186 (1985)). Accordingly, “an EAJA award

                                   2   offsets an award under [42 U.S.C. § 406(b)],” increasing “up to the point the claimant receives 100

                                   3   percent of the past-due benefits.” Id.

                                   4          B.    The EAJA Motion
                                   5          In the EAJA Motion, Plaintiff requests $6,686.82 in attorney fees, arguing that she is the

                                   6   prevailing party and that the Commissioner’s position was not substantially justified. As the Court

                                   7   reversed the decision of the Commissioner and remanded for award of benefits, Plaintiff is clearly

                                   8   the prevailing party. Further, the Commissioner did not oppose the motion and therefore has not

                                   9   established that attorneys’ fees should be denied under the EAJA because its position was

                                  10   substantially justified. Finally, the Court has reviewed the time sheets provided by Plaintiff’s

                                  11   counsel and finds that the amount requested is reasonable. Accordingly, the Court GRANTS the

                                  12   EAJA Motion and awards fees in the amount of $6,686.82. The Court further ORDERS that the
Northern District of California
 United States District Court




                                  13   EAJA fees awarded herein – subject to any offset that the Department of the Treasury determines

                                  14   is appropriate under its Offset Program – shall be made payable to Olinsky Law Group. As

                                  15   discussed below, the Court also awards fees under § 406(b) of the Social Security Act. Therefore,

                                  16   any payment of EAJA fees received by Plaintiff’s counsel shall immediately be remitted to his

                                  17   client, Ms. Vanlengen.

                                  18          C.    The 406(b) Motion
                                  19          In the 406(b) Motion, Plaintiff requests $10,144.58 in attorneys’ fees, which represents

                                  20   25% of Plaintiffs past due benefits. Plaintiff has supplied a copy of the retainer agreement

                                  21   reflecting that Ms. Vanlengen agreed to pay contingent fees in the amount of 25% of any back

                                  22   award she received in this action, as well as evidence establishing that this amount represents 25%

                                  23   of the back award. Accordingly, the Court GRANTS the 406(b) Motion and awards $10,144.58 in

                                  24   fees, which shall be payable to the Olinsky Law Group.

                                  25

                                  26
                                  27

                                  28
                                                                                         3
                                       III.   CONCLUSION
                                   1
                                              For the reasons stated above, the Motions are GRANTED.
                                   2
                                              IT IS SO ORDERED.
                                   3

                                   4
                                       Dated: November 8, 2019
                                   5
                                                                                   ______________________________________
                                   6                                               JOSEPH C. SPERO
                                                                                   Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
